Luppino v Flannery (2021 NY Slip Op 00777)





Luppino v Flannery


2021 NY Slip Op 00777


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021

PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, TROUTMAN, AND DEJOSEPH, JJ. (Filed Feb. 5, 2021.) 


MOTION NO. (466/20) CA 19-01074.

[*1]JAMES LUPPINO, SUCCESSOR ADMINISTRATOR OF ESTATE OF MARIA. LUPPINO, DECEASED, PLAINTIFF-APPELLANT, V
vJENNIFER G. FLANNERY, AS ADMINISTRATOR OF THE ESTATE OF WILLIAM E. O'BRIEN, M.D., DECEASED, ET AL., DEFENDANTS, AND CATHOLIC HEALTH SYSTEM, DOING BUSINESS AS KENMORE MERCY HOSPITAL, DEFENDANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.